UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 19-1829


RICHARD R. TISDALE,

                   Plaintiff - Appellant,

             v.

FEDERAL BUREAU OF INVESTIGATION; INTERNAL REVENUE SERVICE;
UNITED   STATES  NAVY;    NATIONAL    AERONAUTICS   SPACE
ADMINISTRATION,

                   Defendants - Appellees,

             and

OYSTER POINT SELF-SERVICE STORAGE; BANK                       OF   AMERICA;
HUNTINGTON NATIONAL BANK; UNITED STATES,

                   Defendants.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Henry E. Hudson, Senior District Judge. (3:17-cv-00305-HEH-RCY)


Submitted: December 19, 2019                            Decided: December 23, 2019


Before NIEMEYER, AGEE, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Richard R. Tisdale, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Richard R. Tisdale appeals the district court’s order denying relief on his civil

action. On appeal, we confine our review to the issues raised in the Appellant’s informal

brief. See 4th Cir. R. 34(b). Because Tisdale’s informal brief does not challenge the basis

for the district court’s disposition, Tisdale has forfeited appellate review of the court’s

order. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is

an important document; under Fourth Circuit rules, our review is limited to issues

preserved in that brief.”). Accordingly, we affirm the district court’s judgment. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                              AFFIRMED




                                            3